                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

ANDEN SERVICE CORPORATION                                                                  PLAINTIFF


v.                                     Civil No. 4:17-cv-04016

DOMESTIC CORPORATION                                                                    DEFENDANT


                                               ORDER

        Before the Court is Defendant’s Motion to Compel. ECF No. 18. Defendant has attached

the discovery requests as Defendant’s First Set of Interrogatories and Requests for Production. ECF

No. 18-1. Defendant served these discovery requests on November 27, 2017. As of this date, no

responses to the requested discovery has been provided.

        Plaintiff has responded (ECF No. 21) to the Motion to Compel and admits no responses have

been provided. Plaintiff asserts court intervention is not necessary at this time as it intends to comply

with outstanding discovery requests by November 20, 2018. Accordingly, the Court finds this

Motion should be GRANTED. Plaintiff is given until November 30, 2018 to provide these

responses.

        DATED this 13th day of November 2018.

                                                                 /s/ Barry A. Bryant
                                                                HON. BARRY A. BRYANT
                                                                U.S. MAGISTRATE JUDGE
